Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 1 of 26 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 ARIEL DALTON, individually and on behalf         )     Case No.: 1:21-CV-581
 of all others similarly situated,                )
                                                  )     COLLECTIVE ACTION
        Plaintiffs,                               )
                                                  )
 v.                                               )     COMPLAINT FOR DAMAGES
                                                  )     1. Failure to Pay Minimum Wages,
 PONY INDY, LLC dba THE PONY INDY,                )         29 U.S.C. § 206;
 an Indiana Limited Liability Company;            )     2. Failure to Pay Overtime Wages,
 CHARLES GERALD WESTLUND, JR.                     )
                                                            29 U.S.C. § 207;
 a/k/a JERRY WESTLAND, an individual;             )     3. Illegal Kickbacks, 29 C.F.R. §
 MIKE WALLACE, an individual, MATT                )         531.35;
 DOE, an individual, BRANDY/BRANDI                )     4. Unlawful Taking of Tips,
 DOE, an individual, DOE MANAGERS 1               )         29 U.S.C. § 203; and
 through 10; and DOES 1 through 10,               )     5. Forced Tip Sharing, 29 C.F.R. §
 inclusive,                                       )        531.35
                                                  )
        Defendants.                               )     DEMAND FOR JURY TRIAL
                                                  )
                                                  )

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff ARIEL DALTON (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following upon information and belief, based upon investigation of counsel,

published reports, and personal knowledge:

I.     NATURE OF THE ACTION

       1.      Plaintiff alleges causes of action against defendants PONY INDY, LLC dba THE

PONY INDY, an Indiana Limited Liability Company, CHARLES GERALD WESTLUND, JR.

a/k/a JERRY WESTLAND, an individual; MIKE WALLACE, an individual, MATT DOE, an

individual, BRANDY/BRANDI DOE, an individual, DOE MANAGERS 1 through 10; and

DOES 1 through 10, inclusive, (collectively, “Defendants” or “Pony Indy”) for damages due to


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 1 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 2 of 26 PageID #: 2




Defendants evading the mandatory minimum wage and overtime provisions of the Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq.(“FLSA”), illegally absconding with Plaintiff’s tips and

demanding illegal kickbacks including in the form of “House Fees.”

       2.         These causes of action arise from Defendants’ willful actions while Plaintiff was

employed by Defendants in the preceding three year period to the filing of this Complaint. During

their time being employed by Defendants, Plaintiff was denied minimum wage payments and

denied overtime as part of Defendants’ scheme to classify Plaintiff and other dancers/entertainers

as “independent contractors.” As the Department of Labor explained in a recent Administrative

Interpretation:

            Misclassification of employees as independent contractors is found in an
            increasing number of workplaces in the United States, in part reflecting
            larger restructuring of business organizations. When employers improperly
            classify employees as independent contractors, the employees may not
            receive important workplace protections such as the minimum wage,
            overtime compensation, unemployment insurance, and workers’
            compensation. Misclassification also results in lower tax revenues for
            government and an uneven playing field for employers who properly
            classify their workers. Although independent contracting relationships can
            be advantageous for workers and businesses, some employees may be
            intentionally misclassified as a means to cut costs and avoid compliance with
            labor laws.1
As alleged in more detail below, that is exactly what Defendants are doing in this case.

       3.         Plaintiff worked at Defendants’ principal place of business located at 3551

Lafayette Rd., Indianapolis, IN 46222.

       4.         Pony Indy failed to pay Plaintiff minimum wages and overtime wages for all hours

worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.

       5.         Defendants’ conduct violates the FLSA, which requires non-exempt employees to



1
    See DOL Admin. Interp. No. 2015-1, available at
    http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                               PAGE 2 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 3 of 26 PageID #: 3




be compensated for their overtime work at a rate of one and one-half (1.5) times their regular rate

of pay. See 29 U.S.C. § 207(a).

        6.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.

        7.      Plaintiff brings a collective action to recover the unpaid overtime compensation

and minimum wage owed to them individually and on behalf of all other similarly situated

employees, current and former, of Defendants. Members of the Collective Action are hereinafter

referred to as “FLSA Class Members.”

        8.      As a result of Defendants’ violations, Plaintiff and the FLSA Class Members seek

to recover double damages for failure to pay minimum wage, overtime liquidated damages,

interest, and attorneys’ fees.

II.     PARTIES

        9.      At all times relevant, ARIEL DALTON was an individual adult resident of the

State of Indiana. Furthermore, ARIEL DALTON was employed by Defendants and qualifies as

an “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her consent to this

action is attached hereto as Exhibit 1.

        10.     The FLSA Class Members are all current and former exotic dancers who worked

at Defendants’ club Pony Indy located at 3551 Lafayette Rd., Indianapolis, IN 46222 at any time

starting three (3) years before this Complaint was filed, up to the present.

        11.     Defendant PONY INDY, LLC dba THE PONY INDY (“Pony Indy”) is an Indiana

limited liability company with its principal office located at P.O. Box 2288, Cape Girardeau, MO

63702 and a principal address in Indiana located at 3551 Lafayette Rd., Indianapolis, IN 46222.

At all times mentioned herein, Pony Indy was an “employer” or “joint employer” as defined by


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 3 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 4 of 26 PageID #: 4




the FLSA, 29 U.S.C. § 203(d) and (g). Defendant Pony Indy, LLC dba The Pony Indy may be

served via its agent for service of process, Scott Winterburn at 4820 Tecumseh Lane, Evansville,

IN 47702.

       12.     Defendant CHARLES GERALD WESTLUND, JR. a/k/a JERRY WESTLAND

(“Westlund”) is the principal/officer of PONY INDY, LLC who executed policies regarding

payment to dancers and management of dancers and/or was responsible for determining whether

Pony Indy complied with the FLSA. Defendant Westland can be served with personal process at

3551 Lafayette Rd., Indianapolis, IN 46222 or anywhere he may be found.

       13.     Defendant Westlund acted directly or indirectly on behalf of Pony Indy, and, at all

times mentioned herein was “employer” or “joint employer” of Plaintiff within the meaning of

the FLSA. He exerted operational and management control over Pony Indy. Westlund had, at all

times relevant to this lawsuit, the authority to hire and fire employees at Pony Indy, the authority

to direct and supervise the work of employees, the authority to sign on the business’ checking

accounts, including payroll accounts, and/or the authority to make decisions regarding employee

compensation and capital expenditures. Additionally, he was responsible for determining whether

Pony Indy complied with the FLSA.

       14.     Defendant MIKE WALLACE (“Wallace”) was a manager of Pony Indy who

executed policies regarding payment to dancers and management of dancers, including Plaintiff.

Defendant Wallace can be served with personal process at 3551 Lafayette Rd., Indianapolis, IN

46222 or anywhere he may be found.

       15.     Wallace acted directly or indirectly on behalf of Pony Indy, and, at all times

mentioned herein was “employer” or “joint employer” of Plaintiff within the meaning of the

FLSA. He exerted operational and management control over Pony Indy, including day to day


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 4 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 5 of 26 PageID #: 5




management. He was, and is, frequently present at, owned, directed, controlled and managed the

operations at Pony Indy. He also controlled the nature, pay structure, and employment relationship

of Plaintiff and the FLSA Class Members. Wallace had at all times relevant to this lawsuit, the

authority to hire and fire employees at Pony Indy, the authority to direct and supervise the work

of employees, the authority to sign on the business’ checking accounts, including payroll

accounts, and the authority to make decisions regarding employee compensation and capital

expenditures. Additionally, he was responsible for the day-to-day affairs of Pony Indy. In

particular, he was responsible for determining whether Pony Indy complied with the FLSA.

       16.     MATT DOE (“M. DOE”) was the main manager of Pony Indy who executed

policies regarding payment to dancers and management of dancers, including Plaintiff. Plaintiff

will seek to amend upon discovering the full name of Matt DOE. Plaintiff will also name other

individuals who are personally liable under the FLSA.

       17.     M. DOE acted directly or indirectly on behalf of Pony Indy, and, at all times

mentioned herein was “employer” or “joint employer” of Plaintiff within the meaning of the

FLSA. He exerted operational and management control over Pony Indy, including day to day

management. He was, and is, frequently present at, owned, directed, controlled and managed the

operations at Pony Indy. He also controlled the nature, pay structure, and employment relationship

of Plaintiff and the FLSA Class Members. M. DOE had at all times relevant to this lawsuit, the

authority to hire and fire employees at Pony Indy, the authority to direct and supervise the work

of employees, the authority to sign on the business’ checking accounts, including payroll

accounts, and the authority to make decisions regarding employee compensation and capital

expenditures. Additionally, he was responsible for the day-to-day affairs of Pony Indy. In

particular, he was responsible for determining whether Pony Indy complied with the FLSA.


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 5 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 6 of 26 PageID #: 6




       18.     BRANDY/BRANDI DOE (“B. DOE”) was the day shift manager of Pony Indy

who executed policies regarding payment to dancers and management of dancers, including

Plaintiff. Plaintiff will seek to amend upon discovering the full name of Brandy/Brandi DOE.

Plaintiff will also name other individuals who are personally liable under the FLSA.

       19.     B. DOE acted directly or indirectly on behalf of Pony Indy, and, at all times

mentioned herein was “employer” or “joint employer” of Plaintiff within the meaning of the

FLSA. He exerted operational and management control over Pony Indy, including day to day

management. She was, and is, frequently present at, owned, directed, controlled and managed the

operations at Pony Indy. She also controlled the nature, pay structure, and employment

relationship of Plaintiff and the FLSA Class Members. B. DOE had at all times relevant to this

lawsuit, the authority to hire and fire employees at Pony Indy, the authority to direct and supervise

the work of employees, the authority to sign on the business’ checking accounts, including payroll

accounts, and the authority to make decisions regarding employee compensation and capital

expenditures. Additionally, she was responsible for the day-to-day affairs of Pony Indy. In

particular, she was responsible for determining whether Pony Indy complied with the FLSA.

       20.     DOE MANAGERS 1-10 are the managers/owners who controlled the policies and

enforce the policies related to employment at Pony Indy.

       21.     The true names, capacities or involvement, whether individual, corporate,

governmental or associate, of the Defendants named herein as DOES 1 through 10, inclusive are

unknown to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff prays

for leave to amend this Complaint to show their true names and capacities when the same have

been finally determined. Plaintiff is informed and believes, and upon such information and belief

alleges thereon, that each of the Defendants designated herein as DOE is negligently, intentionally,


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 6 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 7 of 26 PageID #: 7




strictly liable or otherwise legally responsible in some manner for the events and happenings herein

referred to, and negligently, strictly liable intentionally or otherwise caused injury and damages

proximately thereby to Plaintiff, as is hereinafter alleged.

       22.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA

because they have had employees at their club engaged in commerce, which has travelled in

interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in

interstate commerce. 29 U.S.C. § 203(s)(1).

       23.     Furthermore, Defendants have had, and continue to have, an annual gross business

volume in excess of the statutory standard.

       24.     At all material times during the three (3) years prior to the filing of this action,

Defendants categorized all dancers/entertainers employed at Pony Indy as “independent

contractors” and have failed and refused to pay wages or compensation to such

dancers/entertainers. Plaintiff was an individual employee who engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §§ 206-207.

       25.     Plaintiff is informed and believes that, at all relevant times herein, Defendants

engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

conduct of its employees and agents, and other Defendants and are vicariously or strictly liable for

the wrongful conduct of its employees and agents as alleged herein.

       26.     Plaintiff is informed and believes, and on that basis alleges that, each of the

Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,

and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the

acts of each of these Defendants are legally attributable to the other Defendants, and that these


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 7 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 8 of 26 PageID #: 8




Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of

them exercised control over her wage payments and control over her duties.

       27.     Plaintiff is informed and believes, and on that basis alleges that, at all relevant

times, each and every Defendant has been the agent, employee, representative, servant, master,

employer, owner, agent, joint venture, and alter ego of each of the other and each was acting

within the course and scope of his or her ownership, agency, service, joint venture and

employment.

       28.     At all times mentioned herein, each and every Defendant was the successor of the

other and each assumes the responsibility for the acts and omissions of all other Defendants.


III.   VENUE AND JURISDICTION

       29.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.

       30.     Venue is proper in this District because all or a substantial portion of the events

forming the basis of this action occurred in this District. Defendants’ club is located in this

District and Plaintiff worked in this District.

IV.    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                   (AGAINST ALL DEFENDANTS)
       A.      FACTUAL ALLEGATIONS

       31.     Defendants operate an adult-oriented entertainment facility located at 3551

Lafayette Rd., Indianapolis, IN 46222.

       32.     Defendants’ club located at 3551 Lafayette Rd., Indianapolis, IN 46222 currently

operates under the name “The Pony Indy” or “Pony Indy.”

       33.     At all times mentioned herein, Defendants were “employer(s)” or “joint

employer(s)” of Plaintiff.

       34.     At all times during the three (3) years prior to the filing of the instant action,
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 8 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 9 of 26 PageID #: 9




Defendants categorized all dancers/entertainers employed by Defendants as “independent

contractors” and have failed and refused to pay wages to such dancers.

       35.      At all times relevant to this action, Defendants exercised a great deal of operational

and management control over the subject club, particularly in the areas of terms and conditions

of employment applicable to dancers and entertainers.

       36.      Plaintiff worked as dancer/entertainer for Defendants at various times between

approximately May 2017 through 2018.

       37.      The primary duty of an entertainer is to dance and entertain customers, and give

them a good experience. Specifically, an entertainer performs stage and table dances, and

entertains customers on an hourly basis.

       38.      Stated differently, entertainers dance on stage, perform table dances, and entertain

customers in VIP rooms, all while nude or semi-nude.

       39.      Plaintiff worked and performed at the adult-oriented entertainment facility

multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated

solely as an adult-oriented entertainment facilities featuring nude or semi-nude female

entertainers.

       40.      Defendants did not pay entertainers on an hourly basis.

       41.      Defendants exercised significant control over Plaintiff during her shifts and would

demand that Plaintiff stay until late in the morning if she worked.

       42.      Defendants set prices for all VIP performances.

       43.      Defendants set the daily cover charge for customers to enter the facility and had

complete control over which customers were allowed in the facility.

       44.      Defendants controlled the means and manner in which Plaintiff could perform.


COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 9 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 10 of 26 PageID #: 10




        45.     Defendants had the authority to suspend, fine, fire, or otherwise discipline

 entertainers for non-compliance with their rules regarding dancing.

        46.     Defendants actually suspended, fined, fired, or otherwise disciplined entertainers

 for non-compliance with their rules regarding dancing.

        47.     Although Defendants allowed entertainers to choose their own costumes,

 Defendants reserved the right to decide what a particular entertainer was allowed to wear on the

 premises. In order to comply with Pony Indy’s dress and appearance standards, Plaintiff typically

 expended approximately thirty (30) minutes of time each shift getting ready for work without

 being paid any wages for such time getting ready.

        48.     Plaintiff was compensated exclusively through tips from Defendants’ customers.

 That is, Defendants did not pay Plaintiff whatsoever for any hours worked at their establishment.

        49.     Defendants also required Plaintiff to share her tips with Defendants, and other non-

 service employees who do not customarily receive tips, including disk jockeys and security

 personnel.

        50.     Defendants are in violation of the FLSA’s tipped-employee compensation

 provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum

 of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify Plaintiff

 about the tip credit allowance (including the amount to be credited) before the credit was utilized.

 That is, Defendants’ exotic dancers were never made aware of how the tip credit allowance

 worked or what the amounts to be credited were. Furthermore, Defendants violated 29 U.S.C. §

 203(m) because they did not allow Plaintiff to retain all of her tips and instead required that they

 divide her tips amongst other employees who do not customarily and regularly receive tips.

 Because Defendants violated the tip-pool law, Defendants lose the right to take a credit toward


 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 10 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 11 of 26 PageID #: 11




 minimum wage.

        51.     Defendants exercised significant control over Plaintiff through written and

 unwritten policies and procedures. Defendants fined entertainers for failing to comply with

 management’s rules, including a $25 fine for failing to appear for an assigned shift and a $20 fine

 for using a cell phone during work hours.

        52.     Pony Indy provided and paid for all advertising and marketing efforts undertaken

 on behalf of Pony Indy.

        53.     Pony Indy paid for the buildings used by Pony Indy, maintenance of the facilities,

 the sound systems, stages, lights, beverages and inventory used at the facilities.

        54.     Defendants made all hiring decisions regarding wait staff, security, entertainers,

 managerial and all other employees on the premises.

        55.     Pony Indy’s opportunity for profit and loss far exceeded Plaintiffs’ opportunity for

 profit and loss from work at Pony Indy.

        56.     Nude dancing is an integral part of Pony Indy’s operations. Pony Indy’s

 advertising and logo prominently displays nude dancing for its customers. Pony Indy is well

 known as a “strip club.”

        57.     Pony Indy needs entertainers to successfully and profitably operate the Pony Indy

 business model.

        58.     The position of entertainer requires no managerial skill of others.

        59.     The position of entertainer requires little other skill or education, formal or

 otherwise.

        60.     The only requirements to become an entertainer at Pony Indy are “physical

 attributes” and the ability to dance seductively. Plaintiff did not have a formal interview but


 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 11 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 12 of 26 PageID #: 12




 instead was glanced over “up and down” and participated in a brief audition by the manager before

 being offered an employment opportunity. The amount of skill required is more akin to an

 employment position than that of a typical independent contractor. Defendants do not require

 prior experience as an entertainer or any formal dance training as a job condition or prerequisite

 to employment. Defendants do not require the submission of an application or a resume as part of

 the hiring process.

            61.   Defendants failed to maintain records of wages, fines, fees, tips and gratuities

 and/or service charges paid or received by entertainers.

            62.   Plaintiff was not paid an hourly minimum wage or any hourly wage or salary

 despite being present at Defendants’ facility and required to work and entertain its customers at

 any time during an eight-plus (8+) hour work shift.

            63.   Plaintiff was not paid overtime wages at one-and-a-half (1½) times the regular

 minimum wage rate for any hours worked despite being present at Defendants’ facility and

 required to work and entertain its customers for longer than eight (8) hours per shift.

            64.   Plaintiff was not paid an hourly minimum wage for the typical thirty (30) minutes

 of time expended prior to each shift to get ready for work, including applying makeup and hair,

 and to comply with Defendants’ dress and appearance standards. Plaintiff estimates that she spent

 at least five hundred U.S. Dollars ($500.00) annually on makeup, hair-related expenses and

 outfits.

            65.   Plaintiff was not paid an hourly minimum wage for the time she was required to

 wait at Pony Indy until the premises and the parking lot were cleared of customers.

            66.   The FLSA Class Members had the same pay structure and were under the same

 controls as Plaintiff.


 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 12 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 13 of 26 PageID #: 13




        67.     Plaintiff and FLSA Class Members would work over forty (40) hours in some

 weeks each worked for Defendants.

        68.     Defendants have never paid Plaintiff and the FLSA Class Members any amount as

 wages whatsoever and have instead unlawfully required Plaintiff and FLSA Class Members to

 pay them for the privilege of working.

        69.     The only source of monies received by Plaintiff (and the class she seeks to

 represent) relative to their employment with Defendants came in the form of gratuities received

 directly from customers, a portion of which Plaintiff and the FLSA Class Members were required

 to pay to Defendants.

        70.     Although Plaintiff and the FLSA Class Members are required to and do in fact

 frequently work more than forty (40) hours per week, they are not compensated at the FLSA

 mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they receive

 no compensation whatsoever from Defendants and thus, Defendants violate the minimum wage

 requirement of FLSA. See 29 U.S.C. § 206.

        71.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and

 was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

 Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance with the

 FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer within

 the meaning of the FLSA, and Plaintiff is entitled to restitution of such fines and fees.

        72.     Plaintiff and FLSA Class Members who worked at Pony Indy performed precisely

 the same job duties - dancing and entertaining at Pony Indy.

        73.     Plaintiff and FLSA Class Members who worked at Pony Indy during the applicable

 limitations period(s) were subject to the same work rules established by the Defendants as


 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 13 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 14 of 26 PageID #: 14




 identified above.

        74.     Plaintiff and FLSA Class Members at Pony Indy were subject to the terms and

 conditions of employment and the same degree of control, direction, supervision, promotion and

 investment imposed or performed by Defendants.

        75.     Plaintiff and FLSA Class Members at Pony Indy during the applicable limitations

 period(s) were subject to the same across-the-board, uniformly applied corporate policy mandated

 by Defendants.

        76.     Plaintiff and the FLSA Class Members at Pony Indy, during the applicable

 limitations period, were subject to the same fees and fines imposed by Defendants.

        77.     Defendants required Plaintiff to pay fees to Defendants and other Pony Indy

 employees, including but not limited to security personnel, house moms, and disc jockeys.

        78.     Defendants required Plaintiff to pay fees to Defendants and other Pony Indy

 employees for reasons other than the pooling of tips among employees who customarily and

 regularly received tips.

        79.     As a result of Defendants’ across-the-board, standard operating procedure of

 mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure

 to pay any wages or compensation whatsoever, it is a certainly that numerous other current and

 former dancers and entertainers who worked at Pony Indy during the applicable limitations period

 would elect to participate in this action if provided notice of same.

        80.     Upon information and belief, more than fifty (50) dancers and entertainers have

 worked at Pony Indy during the three (3) to five (5) years prior to the filing of this action.

        81.     Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she seeks

 to represent and will adequately represent the interests of the class.


 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 14 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 15 of 26 PageID #: 15




        82.     Plaintiff has hired Counsel experienced in class actions and in collective actions

 under 29 U.S.C. § 216(b) who will adequately represent the class.

        83.     Defendants failed to keep records of tips, gratuities and/or service charges paid to

 Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.

        84.     Federal law mandates that an employer is required to keep for three (3) years all

 payroll records and other records containing, among other things, the following information:

        a.      The time of day and day of week on which the employees’ work week begins;

        b.      The regular hourly rate of pay for any workweek in which overtime compensation

                is due under section 7(a) of the FLSA;

        c.      An explanation of the basis of pay by indicating the monetary amount paid on a per

                hour, per day, per week, or other basis;

        d.      The amount and nature of each payment which, pursuant to section 7(e) of the

                FLSA, is excluded from the “regular rate”;

        e.      The hours worked each workday and total hours worked each workweek;

        f.      The total daily or weekly straight time earnings or wages due for hours worked

                during the workday or workweek, exclusive of premium overtime compensation;

        g.      The total premium for overtime hours. This amount excludes the straight-time

                earnings for overtime hours recorded under this section;

        h.      The total additions to or deductions from wages paid each pay period including

                employee purchase orders or wage assignments;

        i.      The dates, amounts, and nature of the items which make up the total additions and

                deductions;

        j.      The total wages paid each pay period; and


 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 15 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 16 of 26 PageID #: 16




        k.      The date of payment and the pay period covered by payment.

 29 C.F.R. 516.2, 516.5.

        85.     Defendants have not complied with federal law and have failed to maintain such

 records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are

 inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden under

 the FLSA by proving that they, in fact, performed work for which they were improperly

 compensated, and produce sufficient evidence to show the amount and extent of their work “as a

 matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328

 U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on

 Anderson to provide the extent of their unpaid work.

        B.      INDIVIDUAL LIABILITY UNDER THE FLSA

        86.     In Lamonica v. Safe Hurricane Shutters, Inc., the U.S. Court of Appeals for the

 Eleventh Circuit held that individuals can be liable for FLSA violations under an expansive

 interpretation of “employer” for directors and officers. Lamonica v. Safe Hurricane Shutters, Inc.,

 711 F.3d 1299 (11th Cir. 2013). The FLSA defines “employer” as “any person acting directly or

 indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The Fifth

 Circuit stated “[t]he dominant theme in the case law is that those who have operating control over

 employees within companies may be individually liable for FLSA violations committed by the

 companies.” Gray v. Powers, 673 F.3d 352, 357 (5th Cir. 2012).

        87.     Where an individual exercise “control over the nature and structure of the

 employment relationship,” or “economic control” over the relationship, that individual is an

 employer within the meaning of the FLSA and is subject to liability. Lambert v. Ackerley 180

 F.3d 997 (9th Cir. 1999) Factors related to “economic control,” which included ownership


 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 16 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 17 of 26 PageID #: 17




 interest, operational control of significant aspects of the day-to-day functions, the power to hire

 and fire employees, determine salaries, and the responsibility to maintain employment records.

 Gray, 673 F.3d at 355 (citing Williams v. Henagan, 595 F.3d 610, 615 (5th Cir. 2010).

         88.     Defendants Westlund, Wallace, M. Doe and B. Doe are individually liable for

 failing to pay Plaintiff and the FLSA Class Members their wages. The actual identities of DOE

 Managers 1-10 are unknown at this time.

 V.      COLLECTIVE ACTION ALLEGATIONS

         89.     Plaintiff hereby incorporates by reference and re-alleges each and every allegation

 set forth in paragraphs 1-88 as if fully set forth herein.

         90.     Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

 § 216(b) on behalf of all persons who were or are employed by Defendants as exotic

 dancers/entertainers at any time during the three (3) years prior to the commencement of this

 action to present.

         91.     Plaintiff has actual knowledge that FLSA Class Members have also been denied

 overtime pay for hours worked over forty (40) hours per workweek and have been denied pay at

 the federally mandated minimum wage rate. That is, Plaintiff worked with other

 dancers/entertainers at Pony Indy. As such, she has first-hand personal knowledge of the same

 pay violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers at

 Defendants’ club have shared with her similar pay violation experiences as those described in this

 Complaint.


         92.     Other employees similarly situated to Plaintiff work or have worked at Pony Indy

 but were not paid overtime at the rate of one and one-half (1.5) their regular rate when those hours

 exceeded forty (40) hours per workweek. Furthermore, these same employees were denied pay at
 the federally mandated minimum wage rate.
 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 17 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 18 of 26 PageID #: 18




         93.    Although Defendants permitted and/or required the FLSA Class Members to work

 in excess of forty (40) hours per workweek, Defendants have denied them full compensation for

 their hours worked over forty (40). Defendants have also denied them full compensation at the

 federally mandated minimum wage rate.

         94.    FLSA Class Members perform or have performed the same or similar work as the

 Plaintiffs.

         95.    FLSA Class Members regularly work or have worked in excess of forty (40) hours

 during a workweek.

         96.    FLSA Class Members regularly work or have worked and did not receive

 minimum wage.

         97.    FLSA Class Members are not exempt from receiving overtime and/or pay at the

 federally mandated minimum wage rate under the FLSA.

         98.    As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay

 structure, misclassification as independent contractors and/or the denial of overtime and minimum

 wage.

         99.    Defendants’ failure to pay overtime compensation and hours worked at the

 minimum wage rate required by the FLSA results from generally applicable policies or practices

 and does not depend on the personal circumstances of the FLSA Class Members.
         100.   The experiences of Plaintiff, with respect to her pay, are typical of the experiences

 of the FLSA Class Members.

         101.   The specific job titles or precise job responsibilities of each FLSA Class Member

 does not prevent collective treatment.

         102.   All FLSA Class Members, irrespective of their particular job requirements, are

 entitled to overtime compensation for hours worked in excess of forty (40) during a workweek.

         103.   All FLSA Class Members, irrespective of their particular job requirements, are

 entitled to compensation for hours worked at the federally mandated minimum wage rate.
         104.   Although the exact number of damages may vary among FLSA Class Members,
 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 18 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 19 of 26 PageID #: 19




 the damages for the FLSA Class Members can be easily calculated by a simple formula. The

 claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a

 systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class

 Members.

         105.    As such, Plaintiff brings her FLSA claims as a collective action on behalf of the

 following class:

            All of Defendants’ current and former exotic dancers/entertainers who

            worked at the Pony Indy location in Indianapolis, Indiana at any time

            starting three years before this Complaint was filed.

 VI.     CAUSES OF ACTION

                                    FIRST CAUSE OF ACTION

             FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         106.    Plaintiff hereby incorporates by reference and re-allege each and every allegation

 set forth in paragraphs 1-88 as if fully set forth herein.

         107.    Defendants are engaged in “commerce” and/or in the production of “goods” for

 “commerce” as those terms are defined in the FLSA.

         108.    Defendants operate an enterprise engaged in commerce within the meaning of the
 FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

 annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

         109.    Defendants failed to pay Plaintiff the minimum wage in violation of 29 U.S.C. §

 206.

         110.    Based upon the conduct alleged herein, Defendants knowingly, intentionally and

 willfully violated the FLSA by not paying Plaintiff the minimum wage under the FLSA.

         111.    Throughout the relevant period of this lawsuit, there is no evidence that

 Defendants’ conduct that gave rise to this action was in good faith and based on reasonable
 grounds. In fact, Defendants continued to violate the FLSA long after it learned that its
 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 19 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 20 of 26 PageID #: 20




 misclassification scheme and compensation policies were illegal.

         112.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

 Defendants, minimum wage compensation and an equal amount in the form of liquidated

 damages, as well as reasonable attorneys’ fees and costs of the action, including interest, pursuant

 to 29 U.S.C. § 216(b).

                                   SECOND CAUSE OF ACTION

            FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207

      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         113.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

 set forth in paragraphs 1-88 as if fully set forth herein.

         114.    Each Defendant is an “employer” or “joint employer” of Plaintiff within the

 meaning of the FLSA, 29 U.S.C. § 203(d).

         115.    Defendants are engaged in “commerce” and/or in the production of “goods” for

 “commerce” as those terms are defined in the FLSA.

         116.    Defendants operate an enterprise engaged in commerce within the meaning of the

 FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

 annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000.00).

         117.    Defendants failed to pay Plaintiff the applicable overtime wage for each hour in
 excess of forty (40) during each workweek in which she worked in violation of 29 U.S.C. § 207.

         118.    Based upon the conduct alleged herein, Defendants knowingly, intentionally and

 willfully violated the FLSA by not paying Plaintiff the overtime wage required under the FLSA.

         119.    Throughout the relevant period of this lawsuit, there is no evidence that Defendants’

 conduct that gave rise to this action was in good faith and based on reasonable grounds. In fact,

 Defendants continued to violate the FLSA long after it learned that its misclassification scheme

 and compensation policies were unlawful.

         120.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
 Defendants, overtime wage compensation and an equal amount in the form of liquidated damages,
 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 20 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 21 of 26 PageID #: 21




 as well as reasonable attorneys’ fees and costs of the action, including interest, pursuant to 29

 U.S.C. § 216(b).

                                    THIRD CAUSE OF ACTION

                              ILLEGAL KICKBACKS, 29 C.F.R. § 531.35

       (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         121.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

 set forth in paragraphs 1-88 as if fully set forth herein.

         122.    Defendants required Plaintiff to pay monetary fees to Defendants and other Pony

 Indy employees who did not work in positions that are customarily and regularly tipped, in

 violation of 29 U.S.C. § 203(m).

         123.    Defendants’ requirement that Plaintiff pay fees to Defendants and other Pony Indy

 employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.

         124.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. § 531.35

 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with respect to

 Plaintiff’s wages.

         125.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

 531.35, all monetary fees imposed on Plaintiff are classified as illegal kickbacks.

         126.    Plaintiff is entitled to recover from Defendants all fees that Defendants required
 Plaintiff to pay in order to work at Pony Indy, involving but not limited to house fees and tip

 sharing.

                                  FOURTH CAUSE OF ACTION

            UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         127.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

 set forth in paragraphs 1-88 as if fully set forth herein.

         128.    Plaintiff customarily and regularly received more than thirty U.S. Dollars ($30.00)
 a month in tips and therefore is are tipped employees as defined in the FLSA, 29 U.S.C. § 203(t),
 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 21 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 22 of 26 PageID #: 22




 see also 29 C.F.R. § 531.50.

        129.    At all relevant times, each Defendants were “employer(s)” or “joint employer(s)”

 of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

        130.    Defendants are engaged in “commerce” and/or in the production of “goods” for

 “commerce” as those terms are defined in the FLSA.
      131. Defendants operate an enterprise engaged in commerce within the meaning for the

 FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

 annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

        132.    Under TIPA:

            [a]n employer may not keep tips received by its employees for any purpose
            including allowing managers or supervisors to keep any portion of
            employees’ tips, regardless of whether or not it takes a tip credit.

 29 U.S.C. § 203.

        133.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

 form of fees, fines, mandatory charges and other payments to disc jockeys, security personnel, and

 house moms in violation of TIPA.

        134.    Defendants required Plaintiff to participate in an illegal tip pool, which included

 employees who do not customarily and regularly receive tips, and do not have more than a de

 minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, house

 moms, and management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15:

 Tipped employees under the Fair Labor Standards Act (FLSA).”

        135.    The contribution Defendants required Plaintiff to make after each shift was

 arbitrary and capricious and distribution was not agreed to by Plaintiff and other dancers; but

 rather, was imposed upon Plaintiff and other dancers.

        136.    By requiring Plaintiff to pool their tips with club management, including the

 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                         PAGE 22 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 23 of 26 PageID #: 23




 individual Defendants named herein, Defendants “retained” a portion of the tips received by

 Plaintiff in violation of the FLSA.

        137.    Defendants did not make any effort, let alone a “good faith” effort, to comply with

 the FLSA as it relates to compensation owed to Plaintiff.

        138.    At the time of their illegal conduct, Defendants knew or showed reckless disregard

 that the tip-pool which they required Plaintiff to contribute included non-tipped employees and,

 therefore, was statutorily illegal. In spite of this, Defendants willfully failed and refused to pay

 Plaintiff the proper amount of the tips to which she was entitled.

        139.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates

 the FLSA.

        140.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

 form of fees, fines, mandatory charges and other payments to disc jockeys and security personnel

 in violation of TIPA.

        141.    As a result of the acts and omissions of the Defendants as alleged herein, and

 pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all

 misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated

 tips, mandatory attorneys’ fees, costs, and expenses.


                                 FIFTH CAUSE OF ACTION
                             FORCED TIPPING, 29 C.F.R. § 531.35
      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
        142. Plaintiff hereby incorporates by reference and re-alleges each and every

 allegation set forth in paragraphs 1-88 as if fully set forth herein.

        143.    Defendants required Plaintiff to pay monetary fees to other Pony Indy employees

 who did not work in positions that are customarily and regularly tipped, in violation of 29

 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 23 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 24 of 26 PageID #: 24




 U.S.C. § 203(m).

        144.      Defendants’ requirement that Plaintiff pay fees to other Pony Indy employees

 violated the “free and clear” requirement of 29 C.F.R. § 531.35.

        145.      Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

 531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

 respect to Plaintiff’s wages.

        146. Plaintiff is entitled to recover from Defendants all fees that Defendants required
 Plaintiff to pay other employees in order to work at Pony Indy, involving but not limited to

 forced tip sharing.


                                         PRAYER FOR RELIEF

 WHEREFORE, Plaintiff requests of this Court the following relief:

            1.         For compensatory damages according to proof at trial of at least $100,000;

            2.         For special damages according to proof at trial;

            3.         For restitution of unpaid monies;

            4.         For attorneys’ fees;

            5.         For costs of suit incurred herein;

            6.         For statutory penalties;

            7.         For civil penalties;

            8.         For pre-judgment interest;

            9.         For post-judgement interest;

            10.        For general damages in an amount to be proven at trial;

            11.        For declaratory relief;

            12.        For injunctive relief; and

            13.        For such other and further relief as the tribunal may deem just and proper.



 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 24 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 25 of 26 PageID #: 25




  Dated: March 10, 2021                         /s/ Brian Custy
                                                Brian Custy
                                                Indiana Bar No. 26329-64
                                                CUSTY LAW FIRM
                                                4004 Campbell St., Suite 4
                                                Valparaiso, IN 46385
                                                Telephone: (219) 286-7361
                                                Fax: 317-458-2001
                                                bcusty@custylaw.com

                                                  /s/ Jarrett L. Ellzey
                                                Jarrett L. Ellzey
                                                Texas Bar No. 24040864
                                                Leigh S. Montgomery
                                                Texas Bar No. 24052214
                                                ELLZEY & ASSOCIATES, PLLC
                                                1105 Milford Street
                                                Houston, Texas
                                                Telephone: (713) 554-2377
                                                Fax: (888) 995-3335
                                                jarrett@hughesellzey.com
                                                leigh@hughesellzey.com
                                                (Pro Hac Vice forthcoming)


                                                Attorneys for Plaintiff and all others
                                                similarly situated




 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 25 OF 26
Case 1:21-cv-00581-TWP-MJD Document 1 Filed 03/10/21 Page 26 of 26 PageID #: 26




                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury for all such triable claims.


  Dated: March 10, 2021                                /s/ Brian Custy
                                                       Brian Custy
                                                       Indiana Bar No. 26329-64
                                                       CUSTY LAW FIRM
                                                       4004 Campbell St., Suite 4
                                                       Valparaiso, IN 46385
                                                       Telephone: (219) 286-7361
                                                       Fax: 317-458-2001
                                                       bcusty@custylaw.com

                                                         /s/ Jarrett L. Ellzey
                                                       Jarrett L. Ellzey
                                                       Texas Bar No. 24040864
                                                       Leigh S. Montgomery
                                                       Texas Bar No. 24052214
                                                       ELLZEY & ASSOCIATES, PLLC
                                                       1105 Milford Street
                                                       Houston, Texas
                                                       Telephone: (713) 554-2377
                                                       Fax: (888) 995-3335
                                                       jarrett@hughesellzey.com
                                                       leigh@hughesellzey.com
                                                       (*Pro Hac Vice forthcoming)


                                                      Attorneys for Plaintiff and all others
                                                      similarly situated




 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                       PAGE 26 OF 26
